Citation Nr: 1022713	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss prior to June 19, 2009.

2.  Entitlement to an initial evaluation in excess of 40 
percent for bilateral hearing loss from June 19, 2009 to 
November 10, 2009.

3.  Entitlement to an initial evaluation in excess of 80 
percent for bilateral hearing loss since November 10, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
bilateral hearing and assigned a noncompensable rating 
effective March 17, 2003.  

This claim was remanded to the Appeals Management Center 
(AMC) for additional development in October 2008 and 
September 2009.

In January 2010, the AMC increased the Veteran's evaluation 
for his bilateral hearing loss to 40 percent disabling, 
effective June 19, 2009, and 80 percent disabling, effective 
November 10, 2009.  

Subsequent to the January 2010 rating decision, additional 
records were associated with the claims folder which are 
cumulative of evidence already in the claims file and do not 
relate to the issue on appeal.  In any event, the Veteran 
provided a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 19, 2009, the Veteran's bilateral hearing 
loss was manifested by no more than level II hearing 
impairment in the right ear and level II hearing impairment 
in the left ear.

2.  From June 19, 2009 to November 10, 2009, there is no 
audiometric data which is sufficient for rating the Veteran's 
bilateral hearing loss.  
3.  Since November 10, 2009, the Veteran's bilateral hearing 
loss has been manifested by no more than level IX hearing 
impairment in the right ear and level XI hearing impairment 
in the left ear


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
bilateral hearing loss prior to June 19, 2009 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2009).

2.  The criteria for an initial evaluation in excess of 40 
percent for bilateral hearing loss from June 19, 2009 to 
November 10, 2009 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2009).

3.  The criteria for an initial evaluation in excess of 80 
percent for bilateral hearing loss since November 10, 2009 
are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in October 2008 and September 2009.  In essence, the 
Board requested that the Veteran be provided a statement of 
the case (SOC) and an updated VA audio examination.  

Pursuant to the Board's instruction, a SOC was issued in June 
2009, and an updated VA audio examination was conducted in 
November 2009.  Thus, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

Duties to Notify and Assist

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
the claim, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, providing an opportunity for 
VA examinations.  The claimant was provided the opportunity 
to present pertinent evidence.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  In sum, there 
is no evidence of any VA error in assisting the appellant 
that reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists. Hence, the case is ready 
for adjudication.

Increased Initial Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work. 
38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO has in fact assigned staged ratings in the instant 
case, rating the Veteran's bilateral hearing loss 
noncompensably disabling from March 17, 2003, the date of 
service connection; 40 percent disabling from June 19, 2009; 
and 80 percent disabling as of the date of the most recent VA 
examination, or November 10, 2009.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.
The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2009).

With regard to exceptional hearing loss, the provisions of 38 
C.F.R. § 4.86(a) provide that when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide 
that when the puretone threshold is 30 dB or less at 1,000 
hertz, and 70 dB or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The Veteran had a VA examination in October 2003.  Functional 
impairment was described as difficulty hearing conversations, 
particularly on the telephone.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ



RIGHT
LEFT
1000
2000
3000
4000

10
15
55
65

10
30
60
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 84 percent in the left ear.

The October 2003 VA audiological evaluation results would 
yield numeric designation, which equates to Level II hearing 
loss in the right ear and Level II hearing loss in the left 
ear using Table VI.  This results in a noncompensable (zero 
percent) rating.

Also of record are the results of a VA outpatient audiometric 
study dated in June 2009, indicating that the Veteran's 
bilateral hearing loss had become more severe.  However, the 
Board notes that the speech recognition testing performed in 
conjunction with that examination does not comply with 
38 C.F.R. § 4.85(a) because it was not performed pursuant to 
the Maryland CNC test.  The June 2009 VA audiometric study 
is, therefore, insufficient for rating purposes. 

At a November 2009 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



RIGHT
LEFT
1000
2000
3000
4000

50
60
70
80

50
60
70
85

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and 30 percent in the left ear.  The 
examiner noted the Veteran's hearing loss would preclude him 
from obtaining gainful employment and/or participating in 
social events.

The November 2009 VA audiological evaluation results would 
yield numeric designation, which equates to Level IX hearing 
loss in the right ear and Level XI hearing loss in the left 
ear using Table VI.  This results in an 80 percent rating.

The Board notes that the results of the October 2003 and 
November 2009 VA examinations do not allow for consideration 
of exceptional patterns of hearing impairment under 
subsections (a) or (b) of 38 C.F.R. § 4.86 (thresholds of 55 
or greater for all four Hertz frequencies, or 30 or less at 
the 1000 Hertz frequency and 70 or greater at the 2000 Hertz 
frequency).  
Consequently, the above-cited audiometry findings do not 
support the assignment of a compensable initial evaluation 
for bilateral hearing loss prior to June 19, 2009, an initial 
evaluation in excess of 40 percent for bilateral hearing loss 
from June 19, 2009 to November 10, 2009, or an initial 
evaluation in excess of 80 percent for bilateral hearing loss 
since November 10, 2009.  Though the award of a 40 percent 
rating was based on the results of an inadequate examination, 
the Board will not disturb the RO's rating.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report to facilitate determinations regarding 
extraschedular consideration.  The Court noted that unlike 
the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether an extraschedular rating is warranted.  See 
Martinak, 21 Vet. App. at 455.  In this regard, the October 
2003 VA examiner specifically noted the Veteran's greatest 
complaint was that he had difficulty understanding phone 
conversations, and the November 2009 VA examiner indicated 
the Veteran's hearing loss would preclude him from obtaining 
gainful employment and/or participating in social events.

Therefore, the Board finds that the evidence of record is 
sufficient for the Board to consider whether referral for an 
extraschedular rating is warranted under 38 C.F.R. § 
3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected bilateral hearing loss are inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's hearing loss with the established criteria 
found in the rating schedule for hearing loss shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above, the rating 
criteria considers puretone decibel hearing loss and speech 
discrimination hearing loss.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  The Board therefore has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, as the Veteran is currently in receipt of a 100 
percent combined disability rating as a result of his 
service-connected disabilities, remand or referral of a claim 
for consideration of a total disability rating based on 
individual unemployability (TDIU) is not necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss prior to June 19, 2009 is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for bilateral hearing loss from June 19, 2009 to November 10, 
2009 is denied.

Entitlement to an initial evaluation in excess of 80 percent 
for bilateral hearing loss since November 10, 2009 is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


